UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                         :
                                                                                   11/18/2019
STACEY MERCER,                                           :
                                                         :
                                        Plaintiff,       :
                                                         :        19-CV-5604 (VSB)
                      - against -                        :
                                                         :       OPINION & ORDER
                                                         :
JERICHO HOTELS, LLC,                                     :
                                                         :
                                         Defendant. :
                                                         :
---------------------------------------------------------X

Appearances:

Hector V. Ramirez
Law Offices of Nolan Klein, P.A.
Boca Raton, FL
Counsel for Plaintiff

Pat B. Pitchayan
Pitchayan & Associates, PC
Jackson Heights, NY
Counsel for Defendant

VERNON S. BRODERICK, United States District Judge:

        Before me is Plaintiff’s motion for limited discovery in connection with Defendant’s

motion to dismiss the complaint for lack of subject matter jurisdiction. (Doc. 14.) For the

reasons stated below, I grant Plaintiff limited discovery on the issue of subject matter jurisdiction

and set a briefing schedule on Defendant’s motion to dismiss.

                 Factual Background and Procedural History

        Plaintiff, Stacey Mercer, filed the complaint in this action on June 14, 2019, seeking

injunctive relief, attorney’s fees, and litigation costs pursuant to the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12181 et seq., and the ADA Accessibilities Guidelines (“ADAAG”),
28 C.F.R. Part 26; and injunctive relief and damages pursuant to the New York State Human

Rights Law, and the New York City Human Rights Law. (Doc. 1.) Plaintiff’s complaint alleges1

that the Defendant, Jericho Hotels––the owner of a hotel known as the Inn at Jericho––

maintained a hotel reservation website2 plagued by various ADA accessibility deficiencies. (Id.

at 1–2.) Specifically, Plaintiff alleges that Defendant failed to “ensure that all of its reservation

systems . . . (a) identify and describe disabled accessible features of the Hotel in detail; (b)

identify and describe specific accessibility features of ADA compliant guest rooms in detail; (c)

permit disabled individuals to independently assess whether the Hotel common areas and

guestrooms meet their individual accessibility needs (by describing accessible and inaccessible

features); and (d) allow reservations to be taken for accessible guestrooms in the same manner as

for non-accessible guestrooms.” (Id.) Plaintiff characterizes her list of Defendant’s alleged

failures as a “non-exclusive list of requirements imposed by 28 C.F.R. § 36.302(e)(1).” (Id. at 2

n.1.)

         On August 23, 2019, Defendant filed a motion to dismiss for lack of subject matter

jurisdiction, arguing that Plaintiff’s claims were moot because Defendant had “undertaken to

remedy the alleged infirmities with its site and has completed all necessary improvements to

make the website . . . accessible and compliant with the ADA and ADAAG standards.” (Doc.,

10 at 3.) Defendant’s motion argued for application of the classic doctrine of mootness based on

a defendant’s voluntary cessation of the alleged wrongdoing. Defendant’s motion was supported

by an Affidavit from Mukesh Patel (hereinafter “Patel Affidavit”), the President of Jericho




1
  My references to these allegations should not be construed as a finding as to their veracity, and I make no such
finding.
2
  Defendant’s website, the allegedly deficient website giving rise to the complaint in this action, is located at the
internet address http://www.innatjericho.com/. (Doc. 11, at ¶ 3.)



                                                                2
Hotels, LLC, and the owner and operator of the Inn at Jericho and its website. (Doc. 11, at ¶¶ 2–

3.) The Affidavit stated, in relevant part:

       4. Prior to the inception of this lawsuit, Defendant had undertaken to comply with
       the Americans with Disabilities Act (the “ADA”) and the ADA Accessibility
       Guidelines (the “ADAAG”), and before the Complaint was served upon the
       Defendant, its website was compliant with the ADA and ADAAG standards.

       5. After the service of Complaint, I personally reviewed the Complaint and
       understand all the alleged deficiencies with the Website alleged in the Complaint.

       6. I have personally made sure that all such deficiencies alleged in the Complaint
       have been remedied and that no such barriers to access, as alleged, still exist with
       http://www.innatjericho.com/.

       7. Since http://www.innatjericho.com/ is compliant with the ADA and ADAAG
       standards, there is no reason for the Defendant to undo the changes that have been
       made.

       8. Defendant is committed to continue to keep its website up to date and compliant
       with all applicable standards to make the website as accessible to all as possible.

       9. Defendant does not intend to let its website fall behind the current standards and
       will continue to keep the website up to date with any new standards because it does
       not wish to be involved in any further, unnecessary litigation and because of its
       commitment to being accessible to as many of its patrons, and as much of the
       public, as possible.

(Doc. 11, at ¶¶ 4–9.)

       In light of Defendant’s argument and supporting affidavit, Plaintiff filed a letter motion

seeking limited discovery on the issue of mootness. (Doc. 8.) After I instructed Plaintiff to file a

motion in a format that complied with Local Civil Rule 7.1, (Doc. 12), Plaintiff refiled the

motion in the requested form, (Docs. 13, 14). Defendant then filed a memorandum of law in

opposition, (Doc. 15), to which Plaintiff replied, (Doc. 16). Plaintiff’s motion seeks the

opportunity to depose Mr. Patel and a corporate representative, as well as leave to serve written

discovery. (Doc. 14, at 10.)

       In addition to reviewing the materials submitted in connection with the instant motion, I



                                                     3
have also reviewed a declaration supporting a motion to dismiss for lack of subject matter

jurisdiction submitted in another ADA case brought in this district, Diaz v. Kroger Co., No. 18

Civ. 7953 (KPF), 2019 WL 2357531 (S.D.N.Y. June 4, 2019). This separate declaration is

relevant because the Patel Affidavit filed by Defendant in the instant case bears a striking

resemblance to the declaration submitted in and considered by Judge Failla in Diaz (hereinafter

“Whiting Declaration” or “Whiting Dec.”), which included the following paragraphs:

       8. Prior to the inception of this lawsuit, [Defendant] has undertaken to comply with
       the Website Content Accessibility Guidelines (“WCAG”) and is compliant with
       WCAG 2.0 standards.

       9. After [Defendant] was served with the Complaint in this action, I personally
       reviewed the Complaint and understand all the alleged deficiencies with the
       [Defendant’s] website alleged in the Complaint (and First Amended Complaint).

       10. I have personally made sure that all such deficiencies alleged in the Complaint
       and First Amended Complaint have been remedied and that no such barriers to
       access, as alleged, still exist with [Defendant’s website].

       11. Since [Defendant’s website] is now compliant with the WCAG 2.0 standards,
       there is no reason for [Defendant] to undo the changes that have been made.

       12. [Defendant] is committed to continuing to keep its website up to date and
       compliant with all applicable standards to make the website as accessible to all as
       possible.

       13. [Defendant] does not intend to let its website fall behind the current standards
       and will continue to keep the website up to date with any new standards because it
       does not wish to be involved in any further, unnecessary litigation and because of
       its commitment to being accessible to as many of its patrons, and as much of the
       public, as possible.

Diaz v. Kroger Co., No. 18 CIV. 7953 (KPF), 2019 WL 2357531, at *3 (S.D.N.Y. June 4, 2019)

(quoting Whiting Decl. ¶¶ 8–13) (denying a request for limited discovery and granting a motion

to dismiss on mootness grounds based the assurances presented in the Whiting Declaration).




                                                     4
                 Discussion

         When deciding a motion under Rule 12(b)(1), a court may rely on evidence outside the

pleadings. Cortlandt St. Recovery Corp. v. Hellas Telecomm., S.A.R.L., 790 F.3d 411, 417 (2d

Cir. 2015). Accordingly, in resolving claims regarding a lack of jurisdiction, courts have

“required that the party asserting jurisdiction be permitted discovery of facts demonstrating

jurisdiction, at least where the facts are peculiarly within the knowledge of the opposing party.”

Kamen v. Am. Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986) (citing Inv. Props. Int’l, Ltd.

v. IOS, Ltd., 459 F.2d 705, 707–08 (2d Cir.1972)).3

        Here, there are certain facts relevant to determining the Court’s jurisdiction that are

“peculiarly within [Defendant’s] knowledge” and cannot be divined without limited discovery.

Id. This is so because the standard for demonstrating mootness on a voluntary cessation theory

requires a court to find not just that a defendant has “completely and irrevocably eradicated the

effects of [any] alleged violation,” but also that “there is no reasonable expectation that the

alleged violation will recur.” Clear Channel Outdoor, Inc. v. City of New York, 594 F.3d 94, 110

(2d Cir. 2010); see also Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167,

189 (2000) (explaining that when a defendant claims that a request for injunctive relief is mooted

by the defendant’s voluntary compliance with the statute in question, defendant takes on the

“formidable burden” of demonstrating that it is “absolutely clear the alleged wrongful behavior

could not reasonably be expected to recur”). Although Plaintiff is at least arguably equipped to

address the first prong of this standard––i.e., whether any alleged violations have actually been




3
  This is true despite the fact that a 12(b)(1) motion cannot be converted into a Rule 56 motion for summary
judgment. See Kamen, 791 F.2d at 1011; Fed. R. of Civ. P. 12(d) (specifying the procedure for converting a motion
under Rule 12(b)(6) into a motion for summary judgment, and affording the opportunity to present additional
material outside the pleadings).



                                                            5
eradicated––without any discovery,4 Plaintiff would be hard-pressed to address Defendant’s

contention that there is “no reasonable expectation that the alleged violation will recur” without

more fully discovering Defendant’s substantive plans for website maintenance as well as the

motives behind any such plans. (Doc. 10, at 5.)

         The facts of this case further demonstrate why this is so. Defendant proclaims in the

Patel Affidavit that it “is committed to continue to keep its website up to date and compliant,”

and “does not intend to let its website fall behind.” (Doc. 11, at ¶¶ 8–9.) However, Plaintiff

cannot competently contest these assertions with an affidavit of her own given her limited

personal knowledge of Defendant’s motives, commitments, and intent.5 Similarly, without

additional information, in deciding whether this case is truly moot I would have nothing to

consider but the two-page barebones Patel Affidavit. Basing a jurisdictional decision on this thin

reed of information would be ill-advised, because, as the Second Circuit has recently noted:

         [M]ootness doctrine counsels suspicion in situations in which a defendant deprives
         a plaintiff of her stake in the litigation. For instance, when a plaintiff seeks an
         injunction, a defendant who voluntarily ceases the challenged behavior calls into
         question whether there is any way to redress the injury alleged. A rigid view of
         mootness would dismiss such an action. . . . To prevent a defendant from
         strategically pausing their wrongdoing, getting a case dismissed as moot, and then
         beginning it again after the suit ends (potentially resulting in a new suit), federal
         law places the burden on the defendant who has voluntarily ceased her wrongdoing
         to prove that mootness should result.

Klein on behalf of Qlik Techs., Inc. v. Qlik Techs., Inc., 906 F.3d 215, 224 (2d Cir. 2018), cert.

dismissed sub nom. Cadian Capital Mgmt., LP v. Klein, 139 S. Ct. 1406 (2019). I find that

suspicion is particularly warranted here given the near word-for-word overlap between the Patel




4
  Plaintiff could do so, for example, merely by visiting Defendant’s website again, and filing an affidavit that
identifies any existing deficiencies.
5
 Courts in this district prefer, if not require, affiants to have personal knowledge of the information contained in an
affidavit. See, e.g., Diaz, 2019 WL 2357531, at *4 n.5.



                                                                6
Affidavit used by Defendant and the Whiting Declaration discussed in Diaz just three months

prior.

         I note that in Diaz, a case substantially similar to the instant matter, Judge Failla granted a

motion to dismiss on mootness grounds based primarily on the paragraphs from the Whiting

Declaration reproduced above.6 See Diaz, 2019 WL 2357531, at *3–4. In that case, the court

stated that the declaration “addresse[d] the deficiencies that courts have identified in defense

showings made in support of mootness arguments,” with “a level of detail that the Court ha[d]

not observed in the other cases it ha[d] reviewed.” Id. at *3. Diaz also rejected the plaintiff’s

argument that dismissal was premature due to a lack of discovery, reasoning that the “[p]laintiff

could readily have accessed [the defendant’s website] after reviewing [the d]efendant’s

submissions to ascertain whether any barriers to the use and enjoyment of the [w]ebsite

remain[ed].” Id. at *4 n.6. However, although this reasoning clearly addresses a plaintiff’s

ability to contest the first prong of the voluntary cessation standard, Diaz does not cure the

likelihood that, without limited discovery, both the Court and a plaintiff will be unable to

meaningfully address a defendant’s assertion that “the allegedly wrongful behavior could not

reasonably be expected to recur.” Friends of the Earth, Inc., 528 U.S. at 189 (citation omitted).

                 Conclusion

         For the foregoing reasons, it is hereby:

         ORDERED that within fourteen (14) days of this order, Plaintiff may serve five (5)

written interrogatories on Defendant, limited to the topic of subject matter jurisdiction, to which

Defendant shall answer or object in accordance with Federal Rule of Civil Procedure 33(b).




6
 This presumably explains why Defendant thought to use nearly identical language in support of its own motion to
dismiss.



                                                            7
       IT IS FURTHER ORDERED that Plaintiff’s request to depose Defendant or a corporate

representative is DENIED.

       IT IS FURTHER ORDERED that Plaintiff shall file an opposition to Defendant’s motion

to dismiss for lack of subject matter jurisdiction within fourteen (14) days after receiving

Defendant’s interrogatory answers.

       The Clerk of Court is respectfully directed to close the open motion at Document 14.

SO ORDERED.

Dated: November 18, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge




                                                     8
